Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1429
                        Lower Tribunal No. 17-1884
                           ________________


                             Jason Witrock,
                                  Appellant,

                                     vs.

                           Suzanne Witrock,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Migna Sanchez-Llorens, Judge.

      Kaplan Loebl, LLC, Amanda B. Haberman and Liliana Loebl, for
appellant.

      Richard A. Schurr, P.A., Richard A. Schurr and Bonnie M. Sack, for
appellee.


Before FERNANDEZ, C.J., and SCALES, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.